In a stockholder’s derivative action, defendants-respondents made a motion to stay the plaintiffs until the final determination of an action pending in the Supreme Court of New York County. Plaintiffs in the New York County action were brought in as parties to that motion and they supported the defendants’ application. The motion for a stay was denied, conditioned upon the plaintiff-respondent filing an unconditional consent to the entry of an order consolidating his action with a previously consolidated action pending in New York County. Prom such order the plaintiffs in the consolidated New York County action appeal. Order affirmed, with ten dollars costs and disbursements to plaintiff-respondent. No opinion. Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.